Citation Nr: 1047234	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-10 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent 
for service-connected anterior cruciate ligament instability of 
the left knee.

2.  Entitlement to a disability rating in excess of 20 percent 
for service-connected type II diabetes mellitus with diabetic 
retinopathy and cataracts.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected traumatic arthritis of the left knee.

4.  Entitlement to a compensable disability rating for service-
connected dermatitis.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans 




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran was discharged from active military service in April 
1990 after serving on active duty for 11 years, 6 months and 15 
days.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in No. Little Rock, 
Arkansas.

The Veteran appeared and testified at a videoconference hearing 
held before the undersigned Acting Veterans Law Judge in October 
2010.  A copy of the transcript of this hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  At the October 2010 videoconference hearing, the Veteran 
requested verbally that the portion of his appeal seeking an 
increased disability rating for anterior cruciate ligament 
instability of the left knee be withdrawn.  A written transcript 
of the Veteran's testimony has been associated with his claims 
folder.  

2.  The Veteran's type II diabetes mellitus is manifested by the 
need for insulin and a restricted diet, but is not productive of 
regulation of activities requiring avoidance of strenuous 
occupational and recreational activities; nor does it represent 
an exceptional disability picture.

3.  The Veteran's traumatic osteoarthritis of the left knee is 
not productive of limitation of extension of at least 15 degrees 
or limitation of flexion to no less than 30 degrees; nor does it 
represent an exceptional disability picture.

4.  The Veteran's service-connected skin disorder (dermatitis) is 
not productive of coverage of an area of the entire body or 
exposed areas of five percent or more; systemic therapy such as 
corticosteroids or other immunosuppressive drugs; or therapies 
including PUVA (psoralin with long-wave ultraviolet-A light), UVB 
(ultraviolet-B light), or electron beam therapy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's claim for a 
rating in excess of 30 percent for anterior cruciate ligament 
instability of the left knee have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for a disability rating in excess of 20 percent 
for type II diabetes mellitus with diabetic retinopathy and 
cataracts are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.79, Diagnostic Codes 6006 and 6027, and 4.120, 
Diagnostic Code 7913 (2010).

3.  The criteria for a disability rating in excess of 10 percent 
for traumatic arthritis of the left knee are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Code 5003, 5010, 5260, 5261 (2010).

4.  The criteria for a compensable disability rating for 
dermatitis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 
4.7 and 4.118, Diagnostic Codes 7806 and 7817 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	 Dismissal of Withdrawn Claim

At the videoconference hearing held in October 2010 before the 
undersigned Acting Veterans Law Judge, the Veteran submitted 
verbally a request to withdraw that portion of his appeal seeking 
a disability rating in excess of 30 percent for anterior cruciate 
ligament instability of the left knee.  A written transcript of 
the Veteran's testimony has been associated with his claims 
folder.  

According to the applicable law and regulations, the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  38 U.S.C.A. § 7105.  
An appeal may be withdrawn as to any or all issues involved in 
the appeal at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, the Veteran has clearly expressed his desire to withdraw 
his appeal seeking a disability rating in excess of 30 percent 
for anterior cruciate ligament instability of the left knee.  
Thus, the Board finds that the Veteran's appeal is withdrawn as 
to this extent only.  

Hence, with regard to this particular issue, there remains no 
allegation of errors of fact or law for appellate consideration.  
The Board does not have jurisdiction to review the appeal seeking 
a disability rating in excess of 30 percent for anterior cruciate 
ligament instability of the left knee.  This claim is, thus, 
dismissed.

II.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) describe VA's duties to 
notify and assist claimants in substantiating a claim for VA 
benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

Sufficient notice must inform the claimant (1) of any information 
and evidence not of record that is necessary to substantiate the 
claim; (2) of the information and evidence that VA will seek to 
provide; and (3) of the information and evidence that the 
claimant is expected to provide.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

For a claim seeking increased compensation for an already 
service-connected disability, 38 U.S.C.A. § 5103(a) requires, at 
a minimum, that VA notify the claimant that he/she must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment in order 
to substantiate the claim.  Vazquez-Flores, 22 Vet. App. 37 
(2008).  VA must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id.

It is noted that, on September 4, 2009, the Federal Circuit 
vacated and remanded Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 
(Vet. App. Mar. 7, 2008).  Specifically, the Federal Circuit 
concluded that "the notice described in 38 U.S.C. § 5103(a) need 
not be veteran specific."  In addition, the Federal Circuit 
determined that "while a veteran's 'daily life' evidence might 
in some cases lead to evidence of impairment in earning capacity, 
the statutory scheme does not require such evidence for proper 
claim adjudication."  Thus, the Federal Circuit held, "insofar 
as the notice described by the Veterans Court in Vazquez-Flores 
requires the VA to notify a veteran of alternative diagnostic 
codes or potential 'daily life' evidence, we vacate the 
judgments."

In this case, notice was sent to the Veteran in July 2006, prior 
to the initial adjudication of his claim, that informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was also 
advised that should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, and 
their impact upon employment and daily life.  Id., see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  He was also 
advised on what evidence and/or information is necessary to 
establish entitlement to an effective date should benefits be 
granted.    

The Board acknowledges that the notice letters sent to the 
Veteran in July 2006 does not fully meet the requirements set 
forth in Vazquez-Flores and is not sufficient as to content and 
timing.  However, content-compliant notice was provided to the 
Veteran in July 2008, and his claim was subsequently adjudicated 
in October 2009, May 2010 and July 2010.  Thus, the Board finds 
that any deficiency as to notice has been cured.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (defects in timing of 
notice may be cured by affording the Veteran appropriate notice 
and subsequent adjudication).  The Board may, therefore, proceed 
to adjudicate the Veteran's claims without prejudice to him.

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the Veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence.

The duty to assist includes providing the Veteran a thorough and 
contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Veteran was afforded VA examinations in July 2006 
and August 2009.  Significantly, the Board observes that he does 
not report that his service-connected disabilities have worsened 
since he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. Nicholson, 
21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  The reports of these examinations reflect 
that the examiners reviewed the Veteran's past medical history, 
recorded his current complaints, conducted appropriate physical 
examinations, and rendered appropriate diagnoses and opinions 
consistent with the remainder of the evidence of record.  The 
Board, therefore, concludes that these examination reports are 
adequate for purposes of rendering a decision in the instant 
appeal.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Veteran and his representative have 
not contended otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran.  Additional efforts to assist or notify 
him would serve no useful purpose.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits of 
his claims. 

III.  Increased Rating Claims

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2, and 
to resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor, 38 C.F.R. § 4.3.  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Type II Diabetes Mellitus 

The Veteran is service-connected for type II diabetes mellitus 
with bilateral retinopathy and cataracts that have been evaluated 
as 20 percent disabling under Diagnostic Code 7913.  He is 
seeking a higher disability rating on the basis that he has 
regulation of activities and/or hypoglycemic episodes.

Type II diabetes mellitus is evaluated under 38 C.F.R § 4.119a, 
Diagnostic Code 7913.  Under that code, the 20 percent rating 
assigned contemplates diabetes mellitus requiring insulin and a 
restricted diet, or requiring the use of an oral hypoglycemic 
agent and restricted diet.  A higher 40 percent rating is 
warranted for diabetes requiring insulin, restricted diet, and 
regulation of activities.  Id.  

A 60 percent rating is warranted for requiring insulin, 
restricted diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  Id.  

A 100 percent rating is warranted for requiring more than one 
daily injection of insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year or 
weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Id.   

The Veteran argues that the recommendation by his treating 
physician that he exercise daily is "regulation of activity" 
such that the 40 percent criteria under Diagnostic Code 7913 are 
met.  The Board respectfully disagrees.

Despite the Veteran's contention that the rating schedule does 
not define "regulation of activities," the rating schedule does 
in fact define this term as "avoidance of strenuous occupational 
and recreational activities."  This definition appears in the 
parentheses after the phrase "regulation of activities" in the 
rating criteria for a 100 percent disability rating under 
Diagnostic Code 7913.  (The Board notes that in reading 
Diagnostic Code 7913, the 100 percent criteria are listed first, 
then 60, 40, 20 and 10.)  The fact that the authors of the rating 
schedule did not repeat that definition in the 60 and 40 percent 
rating criteria does not negate that definition first listed in 
the 100 percent criteria.  The Board finds, therefore, based upon 
this definition of "regulation of activities," that the 
recommendation by the Veteran's treating physician that he 
exercise daily as doing so would help in controlling his blood 
sugars is not "regulation of activities" for purposes of the 
rating criteria for evaluating type II diabetes mellitus.  
Rather, it is clear that the physician's recommendation means the 
opposite in that it was meant to encourage the Veteran to do 
strenuous activities, rather than avoid them.  In addition, the 
recommended exercise was clearly meant as a means of helping the 
Veteran manage his diabetes rather than an avoidance of harmful 
activity that would worsen his condition.  

Furthermore, it appears that at the Board hearing the Veteran was 
arguing that he should be awarded a higher disability rating 
because he has hypoglycemic episodes for which he has had to go 
to the hospital for treatment.  The Veteran has submitted 
evidence of two hypoglycemic episodes that required he be 
transported to the local emergency room via ambulance.  However, 
none of this evidence demonstrates that the Veteran has been 
hospitalized for episodes of hypoglycemia, which is required for 
a higher disability rating of 60 percent.  The first episode was 
in October 2008; however, this record is only the ambulance 
company's invoice.  No treatment records indicating 
hospitalization were submitted.  The second episode was in July 
2009 and the treatment records clearly show the Veteran was only 
seen in the emergency room and released without admission for 
hospitalization.  Furthermore, the Board notes that, at the 
multiple VA examinations, although reporting having hypoglycemic 
episodes, the Veteran reported he treats most of them himself and 
denied having any hospitalizations due to his type II diabetes 
mellitus.  Nor does the evidence show the Veteran's hypoglycemic 
episodes have required twice a month visits to a diabetic care 
provider as the Veteran has reported he has only seen a 
nutritionist about four times since his diagnosis of type II 
diabetes mellitus and the treatment records do not show that he 
has seen his diabetic care provider at least twice a month.  
Consequently, the Board finds that a disability rating in excess 
of 20 percent is not warranted on this basis.

Based on the foregoing, the Board finds that the preponderance of 
the evidence is against finding that the Veteran's type II 
diabetes mellitus warrants a disability rating in excess of 20 
percent.  The Veteran's type II diabetes mellitus is essentially 
manifested by requiring insulin and restriction of diet.  The 
Board notes that the Veteran has been provided service connection 
for secondary disabilities related to his type II diabetes 
mellitus such as peripheral neuropathy of the bilateral lower 
extremities and erectile dysfunction.  (See January 2010 rating 
decision.)  The evidence also shows the Veteran has diabetic 
retinopathy and cataracts as a result of his type II diabetes 
mellitus that have been determined to be noncompensable 
complications and, thus, have been considered with the evaluation 
of his type II diabetes mellitus.  Therefore, the Board will 
consider whether the Veteran's diabetic retinopathy and/or 
cataracts warrant a separate compensable disability rating.

The Board notes that retinopathy is rated on either visual 
impairment due to the particular condition or on incapacitating 
episodes for which a compensable disability rating requires a 
total duration of at least one week but less than two weeks 
during a 12 month period.  38 C.F.R. § 4.79, Diagnostic Code 
6006.  For VA purposes, an incapacitating episode is a period of 
acute symptoms severe enough to require prescribed bed rest and 
treatment by a physician or other healthcare provider.  Id., Note 
to the General Rating Formula for Diagnostic Codes 6000 through 
6009.  Cataracts that are preoperative are evaluated on the basis 
of visual impairment.  38 C.F.R. § 4.79, Diagnostic Code 6027.  
The evaluation of visual impairment is based on impairment of 
visual acuity (excluding developmental errors of refraction), 
visual field, and muscle function.  38 C.F.R. § 4.75(a).

A review of the VA treatment records and VA examinations of the 
Veteran's eyes fail to show that he has any visual impairment as 
a result of either the diabetic retinopathy or the cataracts.  
Although the medical evidence clearly shows the Veteran has 
ocular diabetic changes, his corrected distance visual acuity has 
been shown to be 20/20 in both eyes and corrected near visual 
acuity has been shown to be 20/30 in both eyes.  Furthermore, no 
visual field defect or impairment of muscle function has been 
identified on examination.  Finally, although the record shows 
the Veteran complains of having intermittent blurring of the 
vision (often apparently caused by elevated blood sugar levels), 
there is no evidence that he has had any incapacitating episodes 
lasting at least one week.  Based on the above, the Board finds 
that neither the Veteran's diabetic retinopathy nor his cataracts 
warrant a compensable disability rating such that they should be 
separately rated from his type II diabetes mellitus.  Thus, a 
higher disability rating is not warranted based upon a separate 
disability rating for the Veteran's diabetic retinopathy and 
cataracts.

Finally, the Board must consider whether the evidence establishes 
that referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the severity of the 
Veteran's type II diabetes mellitus with noncompensable diabetic 
retinopathy and cataracts is contemplated by the VA rating 
schedule, and, thus, this disability does not represent an 
extraordinary disability picture such that the rating schedule is 
rendered inadequate.  The Veteran's type II diabetes mellitus is 
mainly productive of requiring insulin and restricted diet.  The 
Board acknowledges that the Veteran also takes oral medication 
(Metformin) for control of his type II diabetes mellitus.  
However, this is also contemplated in the diagnostic criteria for 
the current 20 percent disability rating.  Moreover, although the 
Veteran has reported having to restrict his activities because of 
his type II diabetes mellitus, the Board notes that the evidence 
shows that his service-connected left knee disabilities of 
instability and osteoarthritis restrict his activities more than 
his type II diabetes mellitus as reported by the Veteran.  
Furthermore, the Board notes that the medical evidence clearly 
shows the Veteran's blood sugars have been quite labile over the 
years; however, this is indicated to be mostly due to his 
noncompliance with his physicians' recommendations including that 
he stop smoking and use of all alcohol and that he lose weight 
and exercise.  Also, there is medical evidence indicating he is 
not compliant with the use of his insulin and other medications.  
Thus, the Board rejects using the Veteran's labile blood sugars 
as a basis for referral because of the Veteran's noncompliance 
with treatment.  The record shows that, when the Veteran has been 
most compliant, his blood sugars are fairly stable.  Finally, 
although the Veteran complains of intermittent blurring of his 
vision, the medical evidence fails to show that his diabetic 
retinopathy and cataracts clearly do not cause impairment of his 
vision to such an extent as to be disabling.  Consequently, the 
Board concludes that the preponderance of the evidence is against 
finding that the Veteran's disability picture is so extraordinary 
as to warrant referral for extraschedular consideration.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 20 percent is warranted for the 
Veteran's type II diabetes mellitus with diabetic retinopathy and 
cataracts.  The preponderance of the evidence being against the 
Veteran's claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the Veteran's claim must be denied.

Traumatic Arthritis of the Left Knee

Initially, the Board notes that the Veteran receives two separate 
ratings for his left knee disability.  The first rating is 30 
percent for instability of the left knee, and the second rating 
is 10 percent for traumatic arthritis of the left knee.  As 
previously discussed, the Veteran withdrew his appeal for a 
higher disability rating for instability of the left knee, and 
that issue is no longer before the Board.  Consequently, the 
Board will only consider whether a disability rating in excess of 
10 percent is warranted for traumatic arthritis of the left knee.

Under Diagnostic Code 5003, osteoarthritis established by x-ray 
findings is rated on the basis of limitation of motion of the 
affected joints.  When however, the limited motion of the 
specific joint or joints involved would be noncompensable under 
the appropriate diagnostic codes, a 10 percent rating is assigned 
for each involved major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003.  
Diagnostic Code 5010 for traumatic arthritis refers the rater to 
use the rating criteria set forth in Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  In the absence of limitation of motion, however, 
arthritis is rated as 10 percent disabling when shown by x-ray 
evidence of the involvement of two or more major joints or two or 
more minor joint groups, or as 20 percent disabling when show by 
x-ray evidence of the involvement of two or more major joints or 
two or more minor joint groups, with occasional incapacitating 
exacerbations.  

Diagnostic Code 5260 is used to evaluate knee disabilities based 
upon limitation of flexion of the knee.  It provides for a 
compensable rating when flexion is limited to 45 degrees or less.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 is 
used to evaluate knee disabilities based upon limitation of 
extension of the knee, and provides for a compensable rating when 
extension is limited to 10 degrees or more.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Normal range of motion of the knee is 0 to 
140 degrees of extension to flexion.  38 C.F.R. § 4.71a, Plate 
II.  

In evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 C.F.R. 
§§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to perform 
the normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca.  As regards the joints, factors 
to be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f).  

The medical evidence fails to establish that the Veteran has 
compensable limitation of motion of the left knee.  The medical 
evidence demonstrates that the Veteran's left knee has full 
extension (i.e., zero degrees) and flexion is limited to no less 
than 100 degrees.  These alone would not warrant a compensable 
disability rating under either Diagnostic Codes 5260 or 5261.  
The Board acknowledges that the VA examination reports show the 
examiners' note that the Veteran has pain throughout the entire 
arc of motion of the left knee.  However, on repetitive 
exercises, the examiners failed to note any significant change in 
the degree of motion or pain in the left knee.   The examiners 
also noted that there was tenderness to palpation over the medial 
and lateral joint lines and patellar facet with a positive 
patellar grind; however, he had good strength in the knee.  
Accordingly, even with consideration of the DeLuca factors, the 
Board concludes that these findings would only entitle the 
Veteran to no more than a compensable disability rating under 
Diagnostic Code 5260 for limitation of flexion of the left knee 
as a result of his traumatic arthritis when combining his 
limitation of flexion to 100 degrees with his other symptoms of 
pain on motion and tenderness to palpation.  Nor would a 
disability rating in excess of 10 percent be warranted for 
limitation of extension under Diagnostic Code 5261 as examination 
shows the Veteran has no limitation of extension of the left 
knee.  As the Veteran already has a 10 percent disability rating 
for the left knee under Diagnostic Code 5010 for traumatic 
arthritis with noncompensable limitation of motion of the left 
knee, the medical evidence does not support a higher disability 
rating.  

Finally, the Board must consider whether the evidence establishes 
that referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

The Board finds that the Veteran's disability picture is not so 
exceptional as to warrant referral for consideration of an 
extraschedular rating because the rating criteria used to 
evaluate the Veteran's traumatic arthritis of the left knee 
clearly contemplates the degree of impairment caused thereby.  
Even considering the DeLuca factors, as discussed above, the 
Veteran's left knee traumatic arthritis would at most be assigned 
a 10 percent disability rating for limitation of flexion of the 
knee.  Furthermore, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating.  38 C.F.R. 
§ 4.59.  Thus the Veteran is receiving a minimum compensable 
rating acknowledging that the traumatic arthritis in his left 
knee causes actual pain in that joint. Based on the foregoing, 
the Board finds that the Veteran's disability is not so 
extraordinary as to cause the rating schedule to be inadequate to 
rate the Veteran's traumatic arthritis of his left knee.  
Consequently, the Board finds that the preponderance of the 
evidence is against referral for consideration of an 
extraschedular disability rating.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that a 
disability rating in excess of 10 percent for traumatic arthritis 
of the left knee is warranted.  The preponderance of the evidence 
being against the Veteran's claim, the benefit of the doubt 
doctrine is not for application.  Consequently, the Veteran's 
claim must be denied.

Skin Disorder

The Veteran is service-connected for seborrheic dermatitis of the 
upper back currently evaluated as noncompensable.  The Veteran's 
skin disorder has been evaluated under Diagnostic Codes 7806 and 
7817.

Under the current rating criteria, Diagnostic Code 7806 provides 
for a 10 percent rating where at least 5 percent, but less than 
20 percent of the entire body is covered, or at least 5 percent 
but less than 20 percent of exposed areas affected are covered, 
or there is intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating is warranted where the condition affects 20 to 40 
percent of the entire body or 20 to 40 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

Under Diagnostic Code 7817, a noncompensable rating is warranted 
for any extent of involvement of the skin, and no more than 
topical therapy required during the past 12-month period.  A 10 
percent rating is warranted for any extent of involvement of the 
skin and systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen with 
long-wave ultraviolet-A light) or UVB (ultraviolet-B light 
treatments), or electron beam therapy required for a total 
duration of less than six weeks during the past 12-month period.  
A 30 percent rating is warranted for any extent of involvement of 
the skin, and systemic therapy such as therapeutic doses of 
corticosteroids, immuno-suppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted for 
exfoliative dermatitis with generalized involvement of the skin 
without systemic manifestations that required constant or near-
constant systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA or UVB 
treatments, or electron beam therapy during the past 12-month 
period.  A 100 percent rating is warranted for exfoliative 
dermatitis with generalized involvement of the skin, plus 
systemic manifestations (such as fever, weight loss, and 
hypoproteinemia) that required constant or near-constant systemic 
therapy such as therapeutic doses of corticosteroids, 
immunosuppressive retinoids, PUVA or UVB treatments, or electron 
beam therapy during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7817. 

The medical evidence establishes that the Veteran has both 
seborrheic dermatitis and tinea versicolor that affects not only 
his upper back but, per the Veteran's report, also his upper arms 
and chest.  The Veteran treats these skin disorders with topical 
lotion and shampoo (used as a body wash).  There is no evidence 
that, during the applicable appeal periods, the Veteran has taken 
systemic therapy such as corticosteroids or immunosuppressive 
retinoids for his skin disorders.  Nor does the evidence show the 
Veteran has undergone any therapies such as PUVA, UVB, or 
electron beam therapy for his skin disorders.  Consequently, the 
Board finds that the evidence is against finding that a 
compensable disability rating is warranted under Diagnostic Code 
7817.

As for Diagnostic Code 7806, the Board notes that the Veteran 
underwent VA examinations in July 2006 and August 2009.  The July 
2006 VA examiner noted that the Veteran's skin disorder covered 
less than five percent of the Veteran's total body and less than 
five percent of exposed areas.  The August 2009 VA examiner 
failed to find any visible rash on the Veteran's arms or back, 
and, therefore, commented that zero percent of the Veteran's body 
was covered by the service-connected skin disorder.  VA treatment 
records are not instructive as to the percentage of body the 
Veteran's skin disorder covers.  However, they do demonstrate 
that the Veteran has not received intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs during 
the applicable appeal period.  Consequently, the Board finds that 
the medical evidence fails to establish that a compensable 
disability rating is warranted under Diagnostic Code 7806 either.

The Board notes that the Veteran has stated that, during 
exacerbations, his skin disorder covers not only his upper back 
but also his upper arms and chest.  However, none of the evidence 
during the applicable appeal period demonstrates this extensive 
involvement of the Veteran's service-connected skin disorder.  
Moreover, the Board notes that the Veteran testified at the Board 
hearing that his skin disorder is worse during the summer.  Both 
VA examinations were conducted during the summer (July and 
August, respectively) and yet neither examination revealed that 
the Veteran's skin disorder involved at least five percent of his 
total body or of exposed areas.  Moreover, the examiners noted 
that the Veteran's skin disorder appears to be well-controlled 
with his current treatment, which consists of topical lotion and 
shampoo used as a body wash.  Thus, the Board finds that, with 
respect to providing the Veteran with a VA examination during the 
period of time when his skin disorder is worse, VA has complied 
with doing so.  Based on the medical evidence, therefore, the 
Board finds that the preponderance of the evidence is against 
assigning a compensable schedular rating for the Veteran's skin 
disorder.

Finally, the Board must consider whether the evidence establishes 
that referral for an extraschedular rating under 38 C.F.R. 
§ 3.321(b) is warranted.  It is generally provided that the 
rating schedule will represent, as far as can practicably be 
determined, the average impairment in earning capacity in civil 
occupations resulting from a service-connected disability.  38 
C.F.R. § 3.321(a).  In the exceptional case, however, to accord 
justice, where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the basis 
of the criteria set forth in 38 C.F.R. § 3.321(b)(1), an 
extraschedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The governing 
norm in these exceptional cases is:  A finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.  The 
Veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. §  4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995). 

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the RO 
or the Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that disability are inadequate.  In other words, 
whether the disability picture presented in the record is 
adequately contemplated by the rating schedule.  In doing so, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  
Second, if the schedular evaluation does not contemplate the 
Veteran's level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.   

In the present case, the Board finds that the severity of the 
Veteran's service-connected skin disorder is contemplated within 
the rating criteria and, thus, it does not represent an 
extraordinary disability picture such that the rating schedule is 
rendered inadequate.  The Veteran's skin disorder is mainly 
manifested by a rash on his upper back with it extending to his 
upper arms and chest during an exacerbation.  The medical 
evidence demonstrates that the Veteran's skin disorder is 
currently well-controlled with the use of topical treatments.  
Consequently, the Board concludes that the preponderance of the 
evidence is against finding that the Veteran's disability picture 
is so extraordinary as to warrant referral for extraschedular 
consideration.

For the foregoing reasons, the Board concludes that the 
preponderance of the evidence is against finding that a 
compensable disability rating is warranted for the Veteran's 
service-connected skin disorder.  The preponderance of the 
evidence being against the Veteran's claim, the benefit of the 
doubt doctrine is not for application.  Consequently, the 
Veteran's claim must be denied.


ORDER

The Veteran's appeal seeking a disability rating in excess of 30 
percent for anterior cruciate ligament instability of the left 
knee is dismissed.

Entitlement to a disability rating in excess of 20 percent for 
service-connected type II diabetes mellitus with diabetic 
retinopathy and cataracts is denied.

Entitlement to a disability rating in excess of 10 percent for 
service-connected traumatic arthritis of the left knee is denied.

Entitlement to a compensable disability rating for service-
connected dermatitis is denied.   



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


